DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 January, 2021 is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for the use of implied phrases and purported merits and speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5-7, 10, 13-14, 15-19 (inclusive of the second claim 16 and 17) objected to because of the following informalities:  
Claim 1 recites “said first magnetic coupling element integrated with said scraper assembly to have substantially same angular motion”, which should be corrected to - - said first magnetic coupling element integrated with said scraper subassembly to have substantially same angular motion - -. Similar corrections should be made in line 32 of claim 1 with regards to the recited “scraper assembly”.
Claim 5 recites, “said liquid having a density lower than density of said phase change material”, which should be corrected to  - - said suspending liquid having a density lower than density of said solid-liquid phase change material - -.
Claim 6 recites, “wherein said phase change material is modified so that it does not adhere to said wall of said heat dissipation region during solidification”, which should be corrected to - - wherein said solid-liquid phase change material is modified so that it does not adhere to said wall of said heat dissipation region during solidification - -.
Claim 7 recites, “wherein said scraper assembly comprises an impeller and said mechanical feature comprises a blade”, which should be corrected to - - wherein said scraper subassembly comprises an impeller and said mechanical feature comprises a blade - -.
Claim 10 recites “said first magnetic coupling element integrated with said scraper assembly to have substantially same angular motion”, which should be corrected to - - said first magnetic coupling element integrated with said scraper subassembly to have substantially same angular motion - -. Similar corrections should be made in line 27 of claim 10 with regards to the recited “scraper assembly”.
Claim 13 recites, “said liquid having a density lower than density of said phase change material”, which should be corrected to  - - said suspending liquid having a density lower than density of said solid-liquid phase change material - -.
Claim 14 recites, “wherein said phase change material is modified so that it does not adhere to said wall of said heat dissipation region during solidification”, which should be corrected to - - wherein said solid-liquid phase change material is modified so that it does not adhere to said wall of said heat dissipation region during solidification - -.
Claim 15 recites, “wherein said scraper assembly comprises an impeller and said mechanical feature comprises a blade”, which should be corrected to - - wherein said scraper subassembly comprises an impeller and said mechanical feature comprises a blade - -.
The claims present two claim 16’s and two claim 17’s, in addition to dependency of second claim 17 and claims 18-19 being dependent upon claim 16. It appears the second claim 16 is provided as the independent claim which second claim 17 and claims 18-19 depend. Correction is required to correct the claim numbering.  Second claim 16, second claim 17 and claims 18-19 should be canceled and rewritten as claims 20-23, such that second claim 16 would be new claim 20, second claim 17, dependent upon new claim 20, would be new claim 21, claims 18-19, dependent upon new claim 20, would be new claims 22-23, respectively.  For examination purposes, such dependency is being interpreted. 
Claim 18 recites, “said liquid having a density lower than density of said phase change material”, which should be corrected to  - - said suspending liquid having a density lower than density of said solid-liquid phase change material - -.
Claim 19 recites, “wherein said phase change material is modified so that it does not adhere to said wall of said heat dissipation region during solidification”, which should be corrected to - - wherein said solid-liquid phase change material is modified so that it does not adhere to said wall of said heat dissipation region during solidification - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 (including both first and second recitations of claims 16 and 17) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 10, and 16(second recitation of claim 16) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the range of angular motion between the first and second magnetic couplings which makes determinate the “substantially” same angular motion therebetween, the range of angular motion between the first coupling and the scraper which makes determinate the “substantially” same angular motion, and the range of angular motion between the driven element and the integrated scraper assembly which makes determinate the “substantially” same angular motion.  Are the ranges within a set amount or are the angular motions the same? The specification does not provide such guidance and direction, as intended by the Applicant at the time the invention was effectively filed. As such, for examination purposes, the invention is being interpreted to be directed to the first magnetic coupling element  and second magnetic coupling having an angular motion, the first magnetic coupling integrated with said scraper assembly have angular motion, and the driven element and integrated scraper assembly have angular motion.
Claims 2-9, 11-17 (first recited claims 16 and 17), and 17-19(second recitation of claim 17) are further rejected under 35 U.S.C. 112(b) due to dependency on a rejected claim under the same statute.
Claim 1 recites, “said heat source generating heat and having a minimum heat absorption temperature”, which renders the claim indefinite. Particularly, it is unclear the associated of the minimum heat absorption temperature of the heat source. As understood based on the specification, the heat source generates heat, which is to be dissipated by the application of the solid-liquid phase change cooling system. As such, it is unclear what the minimum heat absorption temperature is, as required by the claims. Does the heat source accept a certain amount of heat, which is used to determine the bounds of the melting temperature range of the rotating heat pipe?  The specification is not clear to this point. As such, for examination purposes, it is being interpreted that the claims are directed to the rotating assembly, which includes the shaft with external heat sink, includes a minimum heat absorption temperature.
Claim 1 recites the limitation "said axis" in line 30.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claim limitation is directed to an axis.
Claims 2-9 are further rejected under 35 U.S.C. 112(b) due to dependency on rejected claim 1.
Claim 5 recites, “said liquid having a density lower than density of said phase change material”, which renders the claim indefinite. Is the density of the liquid, i.e., suspending liquid, intended to have a density lower than the density of the solid or liquid phase of the phase change material? Is the density of the liquid, i.e., suspending liquid, intended to have a density only lower than one or the other of the solid or liquid phase of the phase change material?  The claim is unclear to which density is being referred to. Furthermore, the specification fails to elaborate further to the relationship between the density of the suspending liquid and the phase change material.  For examination purposes, it is being construed the claims are directed to the suspending liquid having a density relative to the densities of the phase change material.
Claim 10 recites, “said external heat source having a minimum heat absorption temperature”, which renders the claim indefinite. Particularly, it is unclear the associated of the minimum heat absorption temperature of the heat source. As understood based on the specification, the heat source generates heat, which is to be dissipated by the application of the solid-liquid phase change cooling system. As such, it is unclear what the minimum heat absorption temperature is, as required by the claims. Does the heat source accept a certain amount of heat, which is used to determine the bounds of the melting temperature range of the rotating heat pipe?  The specification is not clear to this point. As such, for examination purposes, it is being interpreted that the claims are directed to the rotating assembly, which includes the shaft with external heat sink, includes a minimum heat absorption temperature.
Claim 10 recites the limitation "said axis" in line 25.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claim limitation is directed to an axis.
Claims 11- 17(inclusive of first claim 16 and first claim 17) are further rejected under 35 U.S.C. 112(b) due to dependency on rejected claim 10.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the overlap between the melting temperature range and the solidification temperature range of the solid-liquid phase change material.  Art the ranges overlapped fully, by one or two degrees, or near one another?  The specification does not provide further guidance and direction, as intended by the Applicant at the time the invention was effectively filed. As such, for examination purposes, it is being interpreted the claims are directed to the melting temperature range and the solidification temperature range being the same.
Claim 13 recites, “said liquid having a density lower than density of said phase change material”, which renders the claim indefinite. Is the density of the liquid, i.e., suspending liquid, intended to have a density lower than the density of the solid or liquid phase of the phase change material? Is the density of the liquid, i.e., suspending liquid, intended to have a density only lower than one or the other of the solid or liquid phase of the phase change material?  The claim is unclear to which density is being referred to. Furthermore, the specification fails to elaborate further to the relationship between the density of the suspending liquid and the phase change material.  For examination purposes, it is being construed the claims are directed to the suspending liquid having a density relative to the densities of the phase change material.
Claim 16 (second claim 16) recites, “said external heat source having a minimum heat absorption temperature”, which renders the claim indefinite. Particularly, it is unclear the associated of the minimum heat absorption temperature of the heat source. As understood based on the specification, the heat source generates heat, which is to be dissipated by the application of the solid-liquid phase change cooling system. As such, it is unclear what the minimum heat absorption temperature is, as required by the claims. Does the heat source accept a certain amount of heat, which is used to determine the bounds of the melting temperature range of the rotating heat pipe?  The specification is not clear to this point. As such, for examination purposes, it is being interpreted that the claims are directed to the rotating assembly, which includes the shaft with external heat sink, includes a minimum heat absorption temperature.
Claim 16 (second claim 16) recites the limitation "said axis" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted the claim limitation is directed to an axis.
Claims 17-19(inclusive of second claim 16 and first claim 17) are further rejected under 35 U.S.C. 112(b) due to dependency on rejected claim 16( second claim 16).
Claim 18 recites, “said liquid having a density lower than density of said phase change material”, which renders the claim indefinite. Is the density of the liquid, i.e., suspending liquid, intended to have a density lower than the density of the solid or liquid phase of the phase change material? Is the density of the liquid, i.e., suspending liquid, intended to have a density only lower than one or the other of the solid or liquid phase of the phase change material?  The claim is unclear to which density is being referred to. Furthermore, the specification fails to elaborate further to the relationship between the density of the suspending liquid and the phase change material.  For examination purposes, it is being construed the claims are directed to the suspending liquid having a density relative to the densities of the phase change material.

Allowable Subject Matter
Claims 1, 10, and 16 (second claim 16) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/12/2022